Citation Nr: 1134000	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-04 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for muscle tension headaches and migraines, to include as due to undiagnosed illness.

2.  Entitlement to service connection for benign fasciculations, manifested by muscle spasms and loss of muscle control, to include as due to undiagnosed illness.

3.  Entitlement to service connection for gastroesophageal reflux disease, to include as due to undiagnosed illness.

4.  Entitlement to service connection for Gulf War Syndrome, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to February 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for headaches, benign fasciculations and gastroesophageal reflux disease, all to include as due to undiagnosed illness.  By decision dated January 2010, the Board found new and material evidence had been received, and reopened the claims for service connection.  In addition, the Board remanded the claims for additional development of the record.  The case is again before the Board for appellate consideration.

While not specifically discussed in the prior Board decision, beyond being listed as an issue, the claims then under discussion were all essentially reopened.  No development on issue number 4 was ordered, and as will be discussed below, there is no development that would change the outcome.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Muscle tension headaches and migraine headaches are known clinical disorders, and there is no competent and probative evidence linking them to service, to include service in the Persian Gulf.

3.  The Veteran's fasciculations may not be disassociated from his service in the Persian Gulf.

4.  Gastroesophageal reflux disease, if present, is a known clinical disorder, and a disability manifested by gastrointestinal problems was not present in service, and the competent and probative evidence fails to establish it is related to service, to include service in the Persian Gulf.

5.  "Gulf War Syndrome" is not a disability under the law and regulations governing the award of VA compensation benefits.


CONCLUSIONS OF LAW

1.  Muscle tension and migraine headaches were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. § 3.317 (2010).

2.  With resolution of reasonable doubt in the appellant's favor, fasciculations were incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. § 3.317 (2010).

3.  Gastroesophageal reflux disease was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. § 3.317 (2010).

4.  "Gulf War Syndrome" does not represent a disability that could be incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In a January 2010 letter, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include Social Security Administration records, VA medical records, and VA examination reports.  The Board notes this is a rebuilt claims folder.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following):  (1) an undiagnosed illness; or (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses).  38 C.F.R. § 3.317(a)(2).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  Id.  "Objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following:  fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between a veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7) (as re-designated September 29, 2010); see 75 Fed. Reg. 59968 (2009).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period under 38 C.F.R. § 3.317.  The Veteran asserts he has headaches, fasciculations and gastroesophageal reflux disease due to his service in the Persian Gulf.  

By letter dated December 2000, the Special Assistant to the Secretary of Defense for Gulf War Illnesses, Medical Readiness and Military Deployments, advised the Veteran that if he was with his unit at the time of the demolition of Iraqi weapons, the models predicted he might have been exposed to very low levels of chemical agent for a brief period of time (less than three days) after the demolition.  It was stated that, based on current medical evidence and ongoing research, there was no indication that any long-term health effects would be expected from a brief, low-level exposure to chemical agents that might have occurred in Iraq.

	I.  Headaches 

The available pertinent evidence of record was summarized in a May 2000 rating decision.  It was reported the service treatment records, to include a July 1992 physical examination, revealed no evidence of muscle tension or migraine headaches.  Headaches were reportedly first shown when the Veteran was seen in a VA outpatient treatment clinic in May 1995.  There was a diagnosis of questionable muscle tension headaches.  In August 1995, he related his headaches began 18 months earlier.  The diagnostic assessment was psychogenic headaches questionable versus organic.  The diagnosis on VA examination in July 1999 was common migraine headaches with photophobia, nausea and dizziness.  In an August 1999 statement, the Veteran asserted he was suffering from severe headaches when he returned to Germany from the Persian Gulf.  E.M. stated in August 1999 that she had lived with the Veteran from February 1992 until 1994 and he complained of severe headaches on occasion during that time.  E.G. related in August 1999 that the Veteran complained of headaches.  Following a VA neurological examination in August 1999, the diagnosis was possible muscle tension headaches or possible common migraine.  

When examined by the VA in June 2005, the Veteran asserted he developed headaches in 1992.  He denied any treatment at that time.  He claimed he continued to have headaches.  The diagnosis was headaches, reportedly diagnosed in 1992, per the Veteran's history.  

The Veteran was most recently examined by the VA in April 2010.  The examiner noted she reviewed the claims folder.  She was requested to provide an opinion concerning the etiology of the Veteran's headaches.  In May 2010, she noted that while the Veteran claimed he was diagnosed with tension headaches in 1992, the service treatment records revealed no evidence of such a condition.  Headaches were first demonstrated in 1995.  Based on this evidence, the examiner opined it was less likely as not that the Veteran's headaches were related to service.  The clinical record contradicts the Veteran's allegations he had headaches in service.  He is, therefore, not credible regarding the onset of his headaches.  Since headaches is a known clinical disorder, there is no basis on which service connection may be granted under the provisions of 38 C.F.R. § 3.317.

	II.  Fasciculations, manifested by muscle spasms and loss of muscle control

The May 2000 rating action shows the service treatment records are negative for complaints or findings relating to fasciculations.  The Veteran was afforded a quadrennial examination in July 1992, approximately five months after his separation from service, and there was no indication of fasciculations.  He was diagnosed with muscle twitching and fasciculations with loss of muscle control of unknown etiology on VA examination in July 1999.  In an August 1999 statement, the Veteran maintained he had developed tremors or muscle twitching in the legs in the last three years.  E.M. stated in August 1999 that the Veteran seemed to drag his right leg at times.  On VA neurological examination in August 1999, the diagnosis was probably benign fasciculations.  It was indicated there was no neurological abnormality and there was probably no serious underlying neuromuscular cause.

VA medical records reflect the Veteran has continued to report shakes or tremors.  The Veteran was seen in the neurology clinic in February 2003 for an evaluation of whole body fasciculations and impairment of balance.  He said these symptoms were first noticed three weeks after being exposed to Sarin gas.  The assessment was tremor.  The examiner commented he suspected the tremor was embellished.  He observed it was inconsistent in location and intensity.  He added it was highly atypical and unlikely to be secondary to a physiological cause.  

The Veteran was hospitalized by the VA from February to March 2003.  On neurological assessment, he was found to have tremors.  The examiner stated the physical examination findings were variable and appeared to be more consistent with self-induced tremors than pathological findings.  He pointed out the Veteran stood up easily when called in to the examination, but then voiced difficulty when asked to do so.  He concluded the Veteran most likely had non-physiologic, psychogenic tremors, but he could not rule out Parkinsonism.

The Veteran presented to the VA in January 2004 with weakness and balance problems.  He related he was exposed to Sarin gas and his symptoms started to get bad around 1995.  He claims he had difficulty walking at that time.  The assessment was it appeared the Veteran had a resting and intentional tremor.  It was indicated all his symptoms had an unclear etiology as he had had numerous work-ups.  

Following the VA examination in June 2005, the examiner indicated that benign fasciculations were evident on the assessment, but he was unable to determine without mere speculation if the condition was related to service in the Persian Gulf.  

On VA examination in April 2010, the Veteran stated he was unable to control the shakes he experiences.  He claimed it began after his return from Iraq.  He alleged the first developed fasciculations of the legs and that in the previous six months, he felt it over his whole body.  The diagnosis was muscle fasciculations with non-physiologic source.  The examiner opined it was less likely than not a result of disease or injury attributable to service since formal neurologic testing and evaluation have diagnosed the fasciculations as non-physiologic with no evidence of Parkinson's disease or essential tremor.

Despite the opinion of the VA examiner, the Board finds the Veteran's non-physiologic tremors constitute neurologic signs or symptoms under 38 C.F.R. § 3.317.  That is, there have been multiple work-ups for this and no diagnosis, it is a multi-symptom disorder for there is no explanation.  Under the law, this provides a basis for allowance, in view of the provisions of the law, without a positive medical opinion.  Had there been a diagnosed basis, or a clear etiology for this disorder, the outcome under the law might be different.  Resolving reasonable doubt in the Veteran's favor, the Board concludes service connection is warranted for a disability manifested by fasciculations.  

	III.  Gastroesophageal reflux disease 

The May 2000 rating action discloses the service treatment records are negative for complaints or findings of a gastrointestinal condition.  The July 1992 quadrennial examination was also negative.  Gastroesophageal reflux disease was diagnosed on VA examination in July 1999.  The Veteran asserted in August 1999 that he had gastrointestinal problems.  Also, in an August 1999 statement, E.M. related she had lived with the Veteran from February 1992 to 1994 and that he had stomach problems, including diarrhea and nausea.  E.G claimed in August 1999 that the Veteran often had an upset stomach and diarrhea, but that he did not have such symptoms prior to service.  

The Veteran was hospitalized by the VA for unrelated complaints from February to March 2003.  The medical history was significant for gastroesophageal reflux disease.  The pertinent diagnosis was acid reflux.

On VA examination in June 2005, the Veteran reported he had stomach problems.  He denied abdominal pain.  It was noted he took medication for a stomach condition.  The pertinent diagnosis was dyspepsia.  The examiner noted the Veteran complained at times of nausea.  

The Veteran was again examined by the VA in April 2010.  He claimed his reflux symptoms started in 1992.  An examination revealed the abdomen was soft and non-tender.  There was no hepatosplenomegaly.  Bowel sounds were audible in all four quadrants.  The diagnosis was dyspepsia.  The examiner stated the Veteran was not willing to have testing, including an upper gastrointestinal series.  Thus, she concluded that while the Veteran's symptoms resolved with medication, there was no pathology to render the diagnosis.  

It is clear that the refusal of the Veteran to undergo testing to document his stomach condition precludes the Board from ascertaining the nature of his claimed disability.  The VA should not be placed in the position of assessing the probative weight of any evidence when the actions of the Veteran preclude an accurate assessment of that evidence.  

Despite the Veteran's allegations that his stomach problems had their onset during service, the clinical record is inconsistent with this claim.  As noted above, there is no indication for several years after service of any abdominal complaints.  To the extent the Veteran has gastroesophageal reflux disease, as a known clinical diagnosis, service connection for this condition is precluded under 38 C.F.R. § 3.317.  In addition, the examiner maintained that there was no pathology to diagnosis dyspepsia.  In sum, the Board concludes the medical findings on examination are of greater probative value, and the preponderance of the evidence is against the claim s and service connection is denied.

The statements on file are not found to be credible in light of the other evidence on file.  There is no evidence of gastrointestinal pathology for years after service.  Given the complaints when the disorder started, it is presumed that he would have sought treatment earlier if the complaints had originated closer to service.

	IV.  Gulf War Syndrome

The Veteran has claimed service connection for "Gulf War Syndrome."  He has been service connected for disorders secondary to his Gulf War Experience, but has outline no specific symptoms to the "Gulf War Syndrome" that has been claimed.  Compensation is paid for disabilities or injuries or chronic diseases incurred in or aggravated by service.  There needs to be a disability.  No disability has been attributed to this claimed entity.  As such, there is nothing to service connect as there is no clinical diagnosis.  See 38 U.S.C.A. §§ 1110, 1117, 1131.

      V.  Other considerations

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as where noted above, as the preponderance of the evidence is against the appellant's, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for muscle tension headaches and migraines, to include as due to undiagnosed illness, is denied.

Service connection for a disability manifested by fasciculations is granted.

Service connection for gastroesophageal reflux disease, to include as due to undiagnosed illness, is denied.

Service connection for "Gulf War Syndrome" is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


